Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Status of Claims
Claims 1-20 are currently pending of which claims 1, 6, 9-13, and 17-20 are amended in the amendment filed on March 11, 2022 in response to the December 13, 2021 non-final Office action.  
 
Response to Amendments/Arguments
 
         Response to Amendment to the Specification and Drawings:
Applicant’s amendment of FIGS. 3-4 of the drawings by replacing “Profiles” with “Summaries” introduces new matter that is not described in the original disclosure filed on December 05, 2018.  For example, “Client Profiles and Data 314” and “Third Party Profiles and Data 318” in the original FG. 3 are amended to “Client Summaries and Data 314” and “Third Party Summaries and Data 318” in the replacement sheet of FG. 3, and “Interaction, Client, Entity Profiles and Historical Data 414” in the original disclosure is amended to “Interaction, Client, Entity Summaries and Historical Data 414”. Nonetheless, summary and profile carry distinct meanings and definitions.  More importantly, the original disclosure does not describe any summary aspect for the aforementioned entities. The examiner notices that Applicant points to ¶¶ [0055], [0057], [0060], [0068], and [0076] as support for these amendments. Nonetheless, the Examiner could not find a reasonable explanation in those cited paragraphs in order to conclude that the currently amended “summary” and the original “profile” are identical or interchangeable. As the Examiner understands the specification that describes the details of the invention, the specification is considered to be more related to the context of a profile, rather than a summary as amended. Therefore, the amendment to the drawings introduced new matter, and the drawing figures in view of the amendment now stand objected to.  
The specification is similarly to replace the word “profile” and “profiles” with “summary” and “summaries”, respectively. The specification now also stands objected to for introducing new matter that was not described in the original disclosure filed on Dec. 05, 2018, the same rationale applying.
 
         Response to Amendment to the Claims: 
Applicant’s amendment that replaced the original “profile” with “summary” in claims 10-11 and 18 introduces new matter because the terms “profile” and “summary” carry distinct meanings and definitions, and further because the original disclosure filed on Dec. 05, 2018 does not describe any summary aspect so that “summary” and “profile” can be used interchangeably.  Therefore, the amendment to the claims 10-11 and 18 introduced new matter, and claims 10-11 and 18 now stand rejected under 35 U.S.C. § 112(a) for introducing new matter into the claims. 
 
         Response to Arguments Regarding Rejection of Claims under 35 U.S.C. § 112(b): 
The rejections of claims under 35 U.S.C. § 112(b) in the previous non-final Office action are withdrawn in view of the amendment to claims. Nonetheless, the claim amendment introduces new grounds for rejection under 35 U.S.C. § 112(b) that are delineated in the Claim Rejection under 35 USC 112(b) section below. 
 
         Response to Arguments Regarding Rejection of Claims under 35 U.S.C. § 103: 
Applicant’s arguments have been fully considered. Applicant’s arguments pertain to the newly added limitations and are thus moot in view of new grounds for rejections of claims under 35 U.S.C. § 103 necessitated by the amendment to the claims. The new grounds for rejections are delineated in the Claim Rejection under 35 USC 103 section below.
Claim Objections
         Claim(s) 3 stands objected to because of the following informalities:  Claim 3 contains a minor clerical informality. A conjunction is missing between the two wherein clauses. The examiner suggests amending claim 3 to recite “wherein the at least one processing device is further configured to execute an iterative revision process, and wherein the data patterning component and the reasoning component of the deep learning engine iteratively revise the data pattern.”
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(b):
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
                     Claims 1-20 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
(a)       Claims 1, 13, and 20: the limitation “the channels comprise alerts generated during interaction processing by a processing entity, requests transmitted by a user, and requests submitted by an entity during interaction post-processing” is indefinite. More specifically, the claimed “channels”, according to ¶ [0031] of the present disclosure, correspond to the mechanisms through which example communications such as phone, email, text, instant messaging, brick-and-mortar interaction, etc. are communicated. Nonetheless, the above limitation claims that these communication mechanisms “comprise” alerts and requests both of which are data. It is thus unclear how a communication channel can include data. For purpose of examination, the above limitation is interpreted as “the data stream received through the channels comprise alerts generated during interaction processing by a processing entity, requests transmitted by a user, and requests submitted by an entity during interaction post-processing”. Appropriate correction is nevertheless required.  Independent claims 13 and 20 also recite substantially similar limitations and are thus rejected accordingly, the same rationale applying. 
(b)       Claims 2-12 and 14-19 respectively depend from independent claims 1 and 13 and are thus also rejected under 35 U.S.C. § 112(b) due to at least their dependency from claims 1 and 13.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 
                     Claims 1-6, 9-16, and 18-20 stand rejected under 35 U.S.C. 103 as being anticipated by Mortiz et al. US9516035B1 issued on December 6, 2016 (hereinafter Mortiz) in view of Dupont et al. US PGPub 2014/0096249 published on November 20, 2008 (hereinafter Dupont) and further in view of Purves et al., USPGPub 20150073907 published on Mar. 12, 2015 (hereinafter Purves).
 
With respect to claim 1, Mortiz teaches:
An artificial intelligence system leveraging deep learning technology for data pattern processing and identifying misappropriation, the artificial intelligence system comprising: a deep learning engine comprising a data patterning component and a reasoning component; (Mortiz, Col. 6, ll. 20-21: “Methods and systems for verifying a user proactively based on normal user patterns”. Col. 10, ll. 28-29: “information receiving/extracting module”; col. 8, ll. 50-53: “Based on the interaction generated during sessions with organization 145, behavior profiler 160 dynamically can generate a current usage pattern for the session as information becomes available.”; col. 17, l. 42 – col. 20, l. 44: “Machine learning techniques generally establish a model that analyzes patterns in data in order to classify an outcome.”  “(i) Bayesian Networks”; “(ii) Markov Models”; “(iii) Neural Networks”; “(iv) Fuzzy Logic Techniques”; “(v) Genetic Algorithms”; “(vi) Clustering and Outlier Detection”.  
The examiner notes that Mortiz’s “profiler” and/or “information receiving/extracting module” teaches a data patterning component, and that any of the aforementioned machine learning models in col. 17, l. 42 – col. 20, l. 44 teach a reasoning component.)  
 
at least one memory device with computer-readable program code stored thereon; (Mortiz, Col. 9, ll. 42-53: “FIG. 2 is a block diagram illustrating components that can be included in a system such as behavior profiler 160. According to the embodiments shown in FIG. 2, memory 210, processor(s) 220, channel communication module 225, activity request receiver 230, information receiving/extracting module 235, behavioral biometrics module 240, behavioral profile generation module 245, variation determination module 250, distance threshold module 255, challenge level module 260, validation module 265, response module 270, behavioral profile adaptation module 275, compliance module 280, and Graphic User Interface (GUI) generation module 285.” Col. 10, ll. 23-24: “Memory 210 may be used to store instructions for running one or more applications or modules on processor(s) 220.”  
The examiner notes that Mortiz’s profiler 160 including at least the operatively coupled memory 210, processor 220, and channel communication module 225 where the profiler 160 invokes the processor 220 to execute instructions stored in memory 210 teaches the above limitation.)
 
at least one communication device connected to a network; and (Mortiz, col. 9, 42-53 and col. 10, ll. 23-24, supra. The examiner notes that Mortiz’s channel communication module (225) for proactively verifying a user based on user normal patterns teaches at least one communication device connected to a network.)
 
at least one processing device, wherein the at least one processing device is configured to execute the computer-readable program code to: (Mortiz, col. 9, 42-53 and col. 10, ll. 23-24, supra. The examiner notes that Mortiz’s “system such as a behavior profiler 160” for proactively verifying a user based on user normal patterns teaches at least one processing device that is configured to executed the computer-readable code.)
 
receive, through channels, a data stream comprising interaction data, wherein: (Mortiz, col. 6, ll. 23-27: “As the user begins a new session interacting with the company (e.g., through a website, phone, or other channel), the interactions (or behaviors) are observed and constantly compared to normal patterns of interaction identified by the behavioral profile.” The examiner notes that Mortiz’s observing interactions with a company during a session through multiple channels (e.g., website, phone, or other channels) teaches that the interactions are received as a stream of data through multiple channels.) 
 
the channels comprise alerts generated during interaction processing by a processing entity, requests transmitted by a user, and requests submitted by an entity during interaction post-processing, (Mortiz, col. 21, ll. 9-12: “Variation determination module 250 may further determine that the second user is authorized by the user by viewing a profile of the user or by other mechanisms (e.g., asking questions, alerting the user).” col. 21, ll. 19-26: “Variations in usage patterns from variation determination module 250 may be received into distance threshold module 255, which then calculates a distance of the current usage behavior from the behavioral profile. The threshold may be derived from compliance module 280, and/or from business rules, regulations, or other rules. The threshold may be based on the level of risk of requested activities in the session.” Col. 22, ll. 6-7: “Response module 270 can request additional identifying information from the user.”
The examiner notes that Mortiz’s determining variations in interaction data based on whether authorization for a second user has been provided by a first user in response to an alert generated after detecting a variation in the second user’s interaction teaches alerts generated during interaction processing by a processing entity (e.g., Mortiz’s system or its variation determination module 250). The examiner also notes that the requested activities by a user teach requests transmitted by a user, and that Mortiz’s requesting additional information from a user teaches requests submitted by an entity.  The examiner further notes that Mortiz’s first analyzing certain interaction data for a user before requesting for additional information from the user teaches the requests are generated during post-processing of interaction data. Therefore, Mortiz renders the above limitation obvious.)
 
the interaction data is tagged as being associated with potential misappropriation, (Mortiz, col. 19, ll. 6-9: “If the organization observes a web session that that has a very low probability of occurring based on past experience, the session could be flagged as abnormal.” Col. 19, ll. 29-33: “Identifying which behaviors or behavioral changes contributed most to labeling a web session as fraudulent may be useful, especially if a particular behavior is indicative of future attacks.” The examiner notes that fraud carries the definition of wrongful or criminal deception intended to result in financial or personal gain and hence teaches misappropriation, and that Mortiz’s flagging a session as abnormal (e.g., fraudulent) teaches tagging interaction data as being associated with potential misappropriation.)
 
the interaction data comprises information regarding past transactions, current transactions, and scheduled transactions associated with the user, and (Mortiz, col. 1, ll. 48-56: “In some embodiments, a method and system of user verification is described. A method may include observing behavioral characteristics of user interactions during a current session with a user through one of a plurality of channels; identifying, in real-time or near real-time, variations between the behavioral characteristics of the user interactions observed during the current session and a behavioral profile previously developed based on prior usage patterns of the user through the plurality of channels;” Col. 13, ll. 56-65: “In an example of across-channel behavioral characteristics, each time a user deposits money in the user's account at a specific ATM (first channel), within 20 minutes, the user checks her account online to ensure that the funds were deposited. In another example, if a user typically requests a password reset via an email, a password request via phone call may indicate fraud. This data is also useful for establishing what transaction cadence is normal for each user across all of the channels and entities related to a company or organization.”
The examiner notes that the term “transaction” carries the definition of “an exchange or interaction between people”. See Google’s English Dictionary provided by Oxford Languages.  The examiner further notes that Motriz’s using current usage pattern(s) and prior usage pattern(s) respectively teaches that the interaction data comprises information regarding current transactions and information regarding past transactions. The examiner further notes that Mortiz’s teaching of a user’s checking the account online within a certain period of time after depositing money teaches a scheduled transaction (e.g., interaction between the user and the online entity within a certain time period).)
 
monitor, the data stream; (Mortiz, Col. 5, ll. 1-17: “Starting at step 801, behavior characteristics for a user are monitored. The behavior characteristics may include how the user manipulates and utilizes a computing device. For example, how the user moves the mouse while the user is reading a web page, whether the user scrolls a web page by using a scroll wheel or whether the user selects and drags a scroll bar. In another example, it may be monitored how quickly the user moves the computer mouse. In other examples, it may also be monitored what part/section/area of a button that a user hits when the user is selecting that button, how long the user holds the mouse button down, whether the mouse moves when the user holds the mouse button down, how quickly the user types, how often the user commits typos, which typos the user typically commits, how quickly the user types certain phrases and/or strings of characters, and/or any other computer utilization metrics as may be recognized by those skilled in the art.”)
 
extract the interaction data associated with the user from the data stream; Appl. No.: 16/210,125 (Mortiz, Col. 11, ll. 23-27: “Information receiving/extracting module 235 receives, collects, and/or extracts information relating to the user, activity, and/or channel. The information may include behavioral characteristics of the user interactions during a current session with the user.”) 
 
determine, using the data patterning component of the deep learning engine, a data pattern from the extracted interaction data, wherein the data pattern is output to the reasoning component of the deep learning engine; (Mortiz, Col. 1, ll. 49-55: “A method may include observing behavioral characteristics of user interactions during a current session with a user through one of a plurality of channels;” and “In some embodiments, the method further includes developing the behavioral profile by identifying typical usage patterns of behavior from historical usage data; calculating a distance between the behavioral characteristics of the current session and the behavioral profile”.  Col. 23, ll. 45-51: “Many different types of models or techniques may be used in creating the behavior profile for the user such as a Bayesian network, statistical-based anomaly detection techniques, one or more Markov models, knowledge-based techniques, neural networks, clustering and outlier detection, demographic analysis, genetic algorithms, or fuzzy logic techniques.”  
The examiner notes that any of the aforementioned models for creating Mortiz’s behavioral profile teaches a data patterning component, and that Mortiz’s identifying usage patterns of behavior characteristics of user interactions teaches determining a data pattern from the extracted interaction data.  The examiner further notes that Mortiz’s further calculating a distance between an identified pattern and an existing behavioral profile teaches outputting the data pattern to a reasoning component.)
 
analyze, using the reasoning component, the data pattern by comparing the data pattern to predetermined rules and factual reference data; (Mortiz, Col. 2, ll. 4-12: “In some embodiments, the method further includes developing the behavioral profile by identifying typical usage patterns of behavior from historical usage data; calculating a distance between the behavioral characteristics of the current session and the behavioral profile; and validating the behavioral profile during the current session when the behavioral characteristics of the current session are within a predetermined distance from the typical usage patterns of the user”.  Col. 6: ll. 23-27: “As the user begins a new session interacting with the company (e.g., through a website, phone, or other channel), the interactions (or behaviors) are observed and constantly compared to normal patterns of interaction identified by the behavioral profile.”  The examiner notes that the identified pattern is identified from observed behavioral characteristics and thus includes factual reference data.  The examiner further notes that Mortiz’s validating a behavioral profile based on a predetermined distance teaches a predetermined rule asserts that Mortiz teaches this claimed limitation.)
 
identify an anomaly in the data pattern based on comparing the data pattern, wherein the anomaly is associated with potential misappropriation of user resources; (Mortiz, Col. 14, ll. 57-59: “Group comparisons may be used to detect irregular patterns of spending behavior by observing individuals that began to behave differently from their established pattern.” Col. 17, ll. 44-46: “For example, machine learning techniques can analyze the patterns of normal web behaviors for users to determine whether or not fraud has occurred.”  Col. 4, ll. 49-52: “a company may not be aware of a security attack that resulted in account takeover (“ATO”) fraud until an account owner reports it to the company.” 
The examiner notes that Mortiz’s irregular patterns teach an anomaly in a data pattern, that Mortiz’s detecting a fraud in the irregular pattern is to prevent the aforementioned account takeover (ATO) fraud and is thus associated with potential misappropriation of user resources, and that Mortiz’s group comparison between the aforementioned irregular patterns and existing patterns teaches the above limitation.)
 
in response to identifying the anomaly, generate a revised data pattern, wherein the revised data pattern is output to the data patterning component; (Motriz, Col. 6, ll. 22-23: “a behavioral profile can be created based on patterns of user behavior.” Col. 14, ll. 36-37: “the user's profile may be updated to include more specific user behaviors instead of demographic data”.  Col. 22, ll. 28-36: “Behavioral profile adaptation module 275 may also adapt the behavioral profile based on the behavioral characteristics that triggered the challenge level. Behavioral profile adaptation module 275 may adapt the behavioral profile of the user based on responses the user provides to response module 270 when responding to a challenge level. For example, if the user is asked to provide additional identifying information, the user's behavioral profile may be updated with the information.” 
The examiner notes that Mortiz teaches that a behavioral profile is created based on user behavior patterns, and that Mortiz’s updating a user profile to include specific user behaviors teaches generating a revised data pattern.  Therefore, the examiner asserts that Mortiz’s using the aforementioned updated behavioral profile in detecting anomaly teaches generating a revised data pattern that is outputted to the data patterning component.)
 
Mortiz does not appear to explicitly teach: 
confirm the revised data pattern using the data patterning component; 
determine, based on confirming the revised data pattern, that the revised data pattern constitutes misappropriation of resources associated with the user; 
the information comprises transaction amounts, payor and payee information, transaction dates and times, transaction locations, transaction frequencies, account usage, and system hardware information; 
determine, based on client loyalty data, a loyalty level associated with the user; and
remedy, based on the loyalty level having a predetermined level and based on determining that the revised data pattern constitutes misappropriation, the resources back to the user. 
 
Dupont does, however, teach: 
confirm the revised data pattern using the data patterning component; (Dupont, ¶ [0343]: “The method is fully continuous, updating relevant periodic patterns [126] as new events [100] enter the system.” ¶ [0355]: “The periodic patterns detection component [405] operates on a set of clusters of events [100] forwarded by the continuous clustering component [412] described in this disclosure. It receives a set of deltas [See section below for a definition of deltas] and updates the periodic patterns [126] that have the elements of the dusters as their underlying events [100].” ¶ [1132]: “Confirms the anomaly [3305]: this validates that the anomaly [270] is indeed relevant and presents some risk”. 
The examiner notes that Dupont’s continuously, incrementally updating a pattern when an anomaly is detected as new data teaches a revised data pattern, and that Dupont’s validation process that determine whether the identified anomaly indeed presents some risk teaches confirming the revised data pattern.)
 
determine, based on confirming the revised data pattern, that the revised data pattern constitutes misappropriation of resources associated with the user; (Dupont, ¶ [0002]: “The present disclosure falls into the general area of anomaly detection, and more particularly, anomaly in human behavior analyzed from electronic data. It can be applied to a number of domain-specific scenarios such as compliance monitoring or risk management in high-risk domains such as investment banking or intelligence. It is also applicable to malicious insider detection in areas ranging from corporate theft to counter-intelligence or the broader intelligence community.” ¶ [1017]: “intuitively, in order to escape the detection capabilities of the present invention, an individual who wants to commit fraud would need not only to hide its own malicious actions so they do not appear suspicious with respect to his past behavior, but would also need to ensure that they do not appear suspicious in the light of other people's actions. The baseline values of similar subjects [272] represented as a peer group [3035] are computed as summaries of the behaviors of similar actors [220] or groups [225], for example by averaging each relevant (observed or derived) feature.”
The examiner first notes that fraud carries the definition of wrongful or criminal deception intended to result in financial or personal gain and thus teaches misappropriation of resources. The examiner thus notes that Dupont’s teaching of detecting and confirming corporate theft or a malicious individual’s commission of fraud teaches misappropriation of resources associated with the user. The examiner further notes that Dupont’s detecting and confirming anomalies (see citations and rationale, supra) pertaining to the aforementioned misappropriation of resources (e.g., malicious corporate theft or a malicious individual’s attempted fraud) based on a baseline (which is used in confirming the revised data pattern, supra) teaches the above limitation in its entirety.)
 
Mortiz and Dupont are analogous art because both pertain to detecting anomalies such as banking fraud by using clustering and classification techniques.  
It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to have modified Mortiz’s identifying misappropriation (Mortiz, Abstract) with Dupont’s confirming a revised data pattern and determining that the revised data pattern constitutes misappropriation of resources associated with a user (Dupont, supra). The modification provides the challenge where no normal behavior can be easily defined and provides a more exhaustive way to detect behavioral anomalies, especially in the presence of malicious activities such as corporate theft or fraud (Dupont, ¶ [1017]: “When the referential [3000] is a peer-group referential [3005], the target subject's [272] baseline value [3035] is compared to the baseline values of similar subjects [272] defined as a peer group [3030]. This is particularly useful in the cases where no normal behavior can be easily defined on the subject [272], but more generally it provides a much more exhaustive way to detect behavioral anomalies, especially in presence of malicious activities”.)
 
Mortiz modified by Dupont does not appear to explicitly teach: 
the information comprises transaction amounts, payor and payee information, transaction dates and times, transaction locations, transaction frequencies, account usage, and system hardware information; 
determine, based on client loyalty data, a loyalty level associated with the user; and
remedy, based on the loyalty level having a predetermined level and based on determining that the revised data pattern constitutes misappropriation, the resources back to the user. 
 
Purves does, however, teach: 
the information comprises transaction amounts, payor and payee information, transaction dates and times, transaction locations, transaction frequencies, account usage, and system hardware information; (Purves, ¶ [0415 ]: “In one embodiment, the database component 4419 includes several tables 4419 a-q.” “A Ledgers table 4419 l may include fields such as, but not limited to: request_id, timestamp, deposit_amount, batch_id, transaction_id, clear_flag, deposit_account, transaction_summary, payor_name, payor_account, and/or the like.” “A Shop Sessions table 4419 i may include fields such as, but not limited to: user_id, session_id, alerts_URL, timestamp, expiry_lapse, merchant_id, store_id, device_type, device_ID, device_IP, device_MAC, device_browser, device_serial, device_ECID, device_model, device_OS, wallet_app_installed, total_cost, cart_ID_list, product_params_list, social_flag, social_message, social_networks_list, coupon_lists, accounts_list, CVV2_lists, charge_ratio_list, charge_priority_list, value_exchange_symbols_list, bill_address, ship_address, cloak_flag, pay_mode, alerts_rules_list, and/or the like.” ¶ [0309]: “For example, the list may be one that is curated by the user, merchants where the user most frequently shops or spends more than an x amount of sum or shopped for three consecutive months, and/or the like.”)
The examiner notes that Kalgi’s (1) deposit_amount teaches transaction amounts, (2) payor_name/payor_account teaches payor and payee information, (3) timestamp with associated transaction_id teaches transaction dates and times, (4) activity_location teaches transaction locations, (5) where a user most frequently shops teaches transaction frequencies, and (6) where a user has shopped for three consecutive months teaches account usage.  The examiner further notes that (6) Kalgi’s device related information (e.g., device_type, device_ID, device_IP, device_MAC, device_browser, device_serial, device_ECID, device_model, device_OS) teaches system hardware information.)
 
determine, based on client loyalty data, a loyalty level associated with the user; and (Purves, ¶ [0138]: “For example, in one implementation, the queried consumer loyalty profile 220 and/or the profile information provided to the merchant CSR 223, substantially in the form of XML-formatted data, is provided below:” ¶ [0139]: “<loyalty> <level> 10 </level>”.)
 
remedy, based on the loyalty level having a predetermined level and based on determining that the revised data pattern constitutes misappropriation, the resources back to the user.  (Purves, ¶ [0079]: “For example, WIVD may integrate with alert mechanisms (e.g., V.me wallet push systems, vMotify, etc.) for fraud preventions, and/or the like. As another example, WIVD may provide/integrate with merchant-specific loyalty programs (e.g., levels, points, notes, etc.), facilitate merchants to provide personal shopping assistance to VIP customers.” ¶ [0139]: “<loyalty> <level> 10 </level> <points> 5,000 </points>”. ¶ [0339]: “For example, the WIVD may detect an unusual and/or suspicious transaction. The WIVD may utilize the VerifyChat feature to communicate with the user, and verify the authenticity of the originator of the purchase transaction.” “In some implementations, the user may not have initiated the transaction, e.g., the transaction is fraudulent. In such implementations, the user may cancel the challenge. The WIVD may then cancel the transaction, and/or initiate fraud investigation procedures on behalf of the user.” ¶ [0351]: “For example, the pay gateway server may invoke components for fraud prevention, loyalty and/or rewards, and/or other services for which the user-merchant combination is authorized.” 
The examiner notes that (1) a fraudulent transaction teaches misappropriation of resources, (2) Purves’ detecting an unusual and/or suspicious transaction and subsequently verifying the transaction is indeed fraudulent teaches determining the revised data patter constitutes misappropriation, and (3) Purves’ canceling a fraudulent transaction on behalf of a user after the aforementioned determining that the revised data pattern constitutes misappropriation teaches remedying the resources back to the user based on determining that the revised data pattern constitutes misappropriation. The examiner also notes that (4) Purves’ provisioning its services (e.g., the aforementioned remedying the resources (e.g., the transaction amount that would have been forfeited had the cancellation not occurred) back to the user while invoking the loyalty service (which includes the loyalty level of a user) teaches remedying the resources back to the user is based on the loyalty level because Purves does provide another option for users to dispute a transaction (see e.g., ¶ [0349] and thus at least suggest the cancellation of transaction may be optional (e.g., linked to the loyalty level). Therefore, the examiner asserts that Purves teaches the above limitation in its entirety.)
 
Mortiz, Dupont, and Purves are analogous art because all three references pertain to detecting anomalies such as banking fraud by using clustering and classification techniques.  
It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to have modified Mortiz in view of Dupont to incorporate Purves’ remedying resources to a user based on the loyalty level of the user and determination that a behavior pattern constitutes misappropriation of the user’s resources (Purves, supra). The modification enables better fraud protection (e.g., better than requiring users dispute transactions) by automatically invoking service such as the loyalty service and remedy the stolen resources (e.g., by cancellation of fraudulent transactions) back to loyal users (e.g., VIP customers) (Purves, ¶ [0079]: “For example, WIVD may integrate with alert mechanisms (e.g., V.me wallet push systems, vNotify, etc.) for fraud preventions, and/or the like. As another example, WIVD may provide/integrate with merchant-specific loyalty programs (e.g., levels, points, notes, etc.), facilitate merchants to provide personal shopping assistance to VIP customers.”)
 
With respect to claim 2, Mortiz in view of Dupont and Purves teaches the artificial intelligence system of claim 1, and Mortiz further teaches: 
wherein the revised data pattern is a first revised pattern, and wherein the at least one processing device is further configured to revise, using the data patterning component, the first revised pattern thereby generating a second revised pattern.  (Mortiz, Col. 19, ll. 51-56: “Hierarchical clustering methods offer n possible solutions for a data set with n objects. As such, these clustering procedures are time consuming. Moreover, in some embodiments, once the clusters are assigned, they cannot be amended. A useful alternative to hierarchical clustering techniques is the k-means approach”; and col. 19, l. 61-col. 20, l. 10: “1. Assignment step: Each observation is clustered to the nearest clusters mean”; and “2. Update step: New means for each cluster are calculated as the centers of the observations within the new clusters. The algorithm has converged with the assignments no longer change.” 
The examiner notes that Mortiz’s each change in Mortiz’s assignment of an object in its “n objects” and the subsequent update (“new means”) to the cluster into which the object is assigned teaches a revised data pattern, and that Mortiz’s multiple assignments of the “n objects” and their subsequent updates to the cluster teaches generating a second revised pattern.)
 
With respect to claim 3, Mortiz in view of Dupont and Purves teaches the artificial intelligence system of claim 1, and Mortiz further teaches: 
wherein the at least one processing device is further configured to execute an iterative revision process, (Mortiz, Col. 19, ll. 51-56: “Hierarchical clustering methods offer n possible solutions for a data set with n objects. As such, these clustering procedures are time consuming. Moreover, in some embodiments, once the clusters are assigned, they cannot be amended. A useful alternative to hierarchical clustering techniques is the k-means approach.” Col. 19, l. 61-col. 20, l. 10: “1. Assignment step: Each observation is clustered to the nearest clusters mean”; and “2. Update step: New means for each cluster are calculated as the centers of the observations within the new clusters. The algorithm has converged with the assignments no longer change.” 
The examiner notes that Mortiz’s repeatedly assigning objects to cluster(s) and subsequently updating the cluster(s) until the assignment no longer changes teaches an iterative revision process.)
 
wherein the data patterning component and the reasoning component of the deep learning engine iteratively revise the data pattern.  (Mortiz, Col. 13, l. 66-col. 14, l. 8: “Demographic data may be used in establishing behavioral profiles for users with relatively little history and may be used to establish conditional thresholds. Organizations may not initially have access to the type of specific information related to a user to build a behavioral profile. In such situations, a behavioral profile may initially be generated using demographic data of others that are similar to the user on the basis that what constitutes ‘normal behavior’ for a user depends both on their own personal history as well as their life circumstances.” Col. 14, ll. 32-36: “In some embodiments, the behavioral profile is initially created using demographic data, but the behavioral profile is adapted by the behavioral profile adaptation module 275 after data collection through one or more sessions with the user.” 
The examiner notes that Mortiz’s using its “[m]any different types of models” to initially create a behavioral profile for a user and subsequently adapting this initially created behavioral profile with subsequently collected data from one or more sessions of user interaction teaches the above limitation. )
 
With respect to claim 4, Mortiz in view of Dupont and Purves teaches the artificial intelligence system of claim 3, and Mortiz further teaches: 
wherein the at least one processing device is further configured to continue the iterative revision process until an output of the data patterning component and an output of the reasoning component converge on a result.  (Mortiz, Col. 19, ll. 51-57: “Hierarchical clustering methods offer n possible solutions for a data set with n objects. As such, these clustering procedures are time consuming. Moreover, in some embodiments, once the clusters are assigned, they cannot be amended. A useful alternative to hierarchical clustering techniques is the k-means approach. The most common k-means algorithm uses an iterative refinement technique.” “1. Assignment step: Each observation is clustered to the nearest clusters mean.  
    PNG
    media_image1.png
    200
    256
    media_image1.png
    Greyscale
 where each observation, x_p, is assigned to exactly one cluster, S(t), even if it could be is assigned to two or more of them.  2. Update step: New means for each cluster are calculated as the centers of the observations within the new clusters. The algorithm has converged when the assignments no longer change.  
    PNG
    media_image2.png
    115
    295
    media_image2.png
    Greyscale
” 
The examiner notes that Mortiz’s using an iterative refinement technique when adding newly collected data to create behavioral patterns and to revise a behavioral profile for a user by iteratively calculating new means for a cluster until its algorithm converges teaches the above limitation.)
 
With respect to claim 5, Mortiz in view of Dupont and Purves teaches the artificial intelligence system of claim 4, and Mortiz further teaches: 
wherein the output of the data patterning component and the output of the reasoning component converging on the result comprises the output of the data patterning component and the output of the reasoning component being the same.  (Mortiz, Col. 17, ll. 46-54: “Machine learning techniques require identified data to train the behavioral model; that is, a data set containing both fraudulent and non-fraudulent web sessions are required. The more accurate the data, the more predictive power a model. Applying machine learning techniques to anomaly-based detection is similar to applying statistical-based systems, though machine learning systems focus on a model that improves its performance by learning from previous results.” Col. 21, ll. 56-61: “Validation module 265 validates the user and/or the behavioral profile during the current session when a usage pattern during the current session is within a predetermined distance from the typical usage pattern of the user or when the user has provided sufficient additional identifying information.” 
The examiner notes that Mortiz’s training its data patterning component (e.g., Mortiz’s information receiving/extracting module or profiler) and its machine learning model(s) in col. 17, l. 42 – col. 20, l. 44 until the usage pattern extracted by the data patterning component (hence the output of the data patterning component) is within a threshold distance from an existing pattern (hence the output of a reasoning component) teaches the above limitation because once these two results are within a threshold distance, these two results are considered as statistically the same as each other.)
 
With respect to claim 6, Mortiz in view of Dupont and Purves teaches the artificial intelligence system of claim 4, and Mortiz further teaches: 
wherein the output of the data patterning component and the output of the reasoning component converging on the result comprises a similarity between the output of the data patterning component and the output of the reasoning component being within a predetermined threshold.  (ol. 20, ll. 36-39: “Clustering techniques work by grouping the observed data into clusters using a similarity or distance measure. In general, a cluster begins with a representative point. Then, each new data point is considered and classified as either belonging to an established cluster or not according to the proximity of the corresponding representative point.” Col. 21, ll. 17-19: “Distance threshold module 255 may establish a threshold for the amount or type of variation between the behavioral profile and current usage patterns.” 
The examiner notes that Mortiz’s similarity or distance measure teaches a similarity between the output of the data patterning component and the output of a reasoning component, and that Mortiz’s distance threshold teaches a predetermined threshold.)
 
With respect to claim 9, Mortiz in view of Dupont and Purves teaches the artificial intelligence system of claim 1, and Mortiz further teaches: 
wherein the predetermined rules and the factual reference data of the reasoning component of the deep learning engine comprise a data ontology database.  (Mortiz, col. 8, ll. 54-58: “Behavior profiler 160 can be communicably coupled to one or more databases such as behavioral profile database 150, security and fraud indicator database 155, and user database 165, and may receive information from third party 170.”  Col. 8, ll. 50-53: “Based on the interaction generated during sessions with organization 145, behavior profiler 160 dynamically can generate a current usage pattern for the session as information becomes available.” 
The examiner notes that Mortiz’s behavioral profiler’s generating usage patterns by referencing the behavioral profile database (150), the security and fraud indicator database (155), and/or the user database (165) for Mortiz to detect fraud or non-fraud in the generated usage pattern teaches a database that relate various properties by defining a set of rules or categories for fraud and non-fraud teaches the above limitation.)
 
With respect to claim 10, Mortiz in view of Dupont and Purves teaches the artificial intelligence system of claim 1, and Mortiz further teaches: 
wherein determining the data pattern from the extracted interaction data using the data patterning component of the deep learning engine further comprises generating a user summary based on historical interaction data.  (Col. 6, ll. 21-23: “In some embodiments, a behavioral profile can be created based on patterns of user behavior.” Col. 2, ll. 4-6: “the method further includes developing the behavioral profile by identifying typical usage patterns of behavior from historical usage data”. 
The examiner notes that profile is defined as a representation of something in outline; and summary is defined as a brief statement or account of the main points of something. Google Dictionary provided by Oxford Languages.  Therefore, the amended “summary” is distinct from the original “profile”.  Nonetheless, Mortiz’s behavioral profile is defined as “a behavioral profile means a history of past behaviors in combination with derived metrics that are created by applying mathematical and statistical functions to the history of past behaviors” (see, e.g., Mortiz, ¶ col. 2, ll. 41-44) and “In some embodiments, the behavioral profile includes the behavioral characteristics and the method further includes representing at least a portion of the behavioral characteristics as metrics” (see col. 2, ll. 13-16).  That is, Mortiz’s behavior profile includes certain behavioral characteristics that are represented as metrics. The examiner notes that these metrics are interpreted as the main points of a user’s behaviors, and that Mortiz’s user profile therefore accounts for main points of a user’s behaviors and hence teaches a summary of a user summary. The examiner notes that Mortiz’s creating such a summary (e.g., Mortiz’s behavioral profile) by identifying typical usage patterns from historical usage data of a user teaches generating a user summary based on historical interaction data.)
 
With respect to claim 11, Mortiz in view of Dupont and Purves teaches the artificial intelligence system of claim 10, and Mortiz further teaches: 
 
wherein the interaction data comprises at least one interaction between a client and an entity, and (Mortiz, Col. 6, ll. 31-33: “Detecting these deviations, or anomalies, relies on creating a normal user profile by looking at the behavior of cross-channel contact the user has with an organization.”  The examiner notes that the behavior data of a user’s contact with an organization teaches the above limitation.)
 
wherein generating the user summary based on the historical interaction data further comprises generating a client summary associated with the client and an entity summary associated with the entity.  (Mortiz, Col. 9, ll. 21-24: “Security and fraud indicator database 155 stores information relating to physical security events, information security events, cyber intelligence, IP addresses that organization 145 has previously received attacks from”; Col. 13, ll. 25-27: “Authentication log data may track all attempted authentications with organization 145 as well as other data related to the authentication process.”  Col. 6, ll. 21-23: “In some embodiments, a behavioral profile can be created based on patterns of user behavior.” Col. 6, ll. 31-33: “Detecting these deviations, or anomalies, relies on creating a normal user profile by looking at the behavior of cross-channel contact the user has with an organization.”  
The examiner first notes that Mortiz’s behavioral profile of a user teaches the user summary (see citations and rational for claim 10, supra). With the substantially similar rationale, the examiner further notes that the collection of the aforementioned information relating to physical and/or information security events, cyber intelligence, and IP addresses that a particular organization has previously received attacks from as well as the attempted authentications with the particular organization teaches an entity summary associated with the entity (e.g., the aforementioned organization 145). The examiner thus notes that Mortiz thus teaches the above limitation.)
 
With respect to claim 12, Mortiz in view of Dupont and Purves teaches the artificial intelligence system of claim 1, and Mortiz further teaches: 
the artificial intelligence system further comprising a data security scoring engine, (Mortiz, Col. 17, ll. 26-33: “Performance of an implemented fraud detection model may be considered in constructing the behavioral profile model. The speed with which a web page loads has important ramifications on user perceptions of quality and enjoyment and may be tracked by search engines when calculating page rankings. When implementing a fraud prevention model like the one described here, most of the scoring can be asynchronous.” Col. 17, ll. 37-40: “One architectural approach may be to use event processing to keep a running score of each session asynchronously, and to only request the model score (synchronous request) when a high risk page is requested.” The examiner notes that Mortiz’s techniques that score models, pages, etc. and maintain a running score for each session teaches a data security scoring engine.)
 
wherein the at least one processing device is further configured to calculate a data security score for the data pattern, wherein the data security score represents a probability for potential misappropriation associated with the data pattern calculated based on historical interaction data and known misappropriation patterns.  (Mortiz, Col. 19, ll. 1-9: “Using this mathematical framework, a baseline probability may be first calculated for each user. Once baseline transition behavior is established, it is possible to calculate the likelihood of observing any sequence of page views and determine if an observed transition is outside of what is expected. If the organization observes a web session that that has a very low probability of occurring based on past experience, the session could be flagged as abnormal.”  
The examiner notes that Mortiz’s calculating a probability for a user’s behavioral pattern during the user’s interaction with an organization for determining whether to flag the interaction as abnormal teach calculating a data security score for the data pattern.)
 
With respect to claim 13, Mortiz teaches: 
A computer-implemented method for iterative data pattern processing leveraging deep learning technology, the computer-implemented method comprising: providing a deep learning engine comprising a data patterning component and a reasoning component; (Mortiz, Col. 10, ll. 28-29: “information receiving/extracting module”; col. 8, ll. 50-53: “Based on the interaction generated during sessions with organization 145, behavior profiler 160 dynamically can generate a current usage pattern for the session as information becomes available.”; col. 17, l. 42 – col. 20, l. 44: “Machine learning techniques generally establish a model that analyzes patterns in data in order to classify an outcome.”  “(i) Bayesian Networks”; “(ii) Markov Models”; “(iii) Neural Networks”; “(iv) Fuzzy Logic Techniques”; “(v) Genetic Algorithms”; “(vi) Clustering and Outlier Detection”.  The examiner notes that Mortiz’s “profiler” and/or “information receiving/extracting module” teaches a data patterning component, and that any of the aforementioned machine learning models in col. 17, l. 42 – col. 20, l. 44 teach a reasoning component.)
 
receiving, through channels, a data stream comprising interaction data, wherein: (Mortiz, col. 6, ll. 23-27: “As the user begins a new session interacting with the company (e.g., through a website, phone, or other channel), the interactions (or behaviors) are observed and constantly compared to normal patterns of interaction identified by the behavioral profile.” The examiner notes that Mortiz’s observing interactions with a company during a session through multiple channels (e.g., website, phone, or other channels) teaches that the interactions are received as a stream of data through multiple channels.)
 
the channels comprise alerts generated during interaction processing by a processing entity, requests transmitted by a user, and requests submitted by an entity during interaction post-processing, (Mortiz, col. 21, ll. 9-12: “Variation determination module 250 may further determine that the second user is authorized by the user by viewing a profile of the user or by other mechanisms (e.g., asking questions, alerting the user).” col. 21, ll. 19-26: “Variations in usage patterns from variation determination module 250 may be received into distance threshold module 255, which then calculates a distance of the current usage behavior from the behavioral profile. The threshold may be derived from compliance module 280, and/or from business rules, regulations, or other rules. The threshold may be based on the level of risk of requested activities in the session.” Col. 22, ll. 6-7: “Response module 270 can request additional identifying information from the user.”
The examiner notes that Mortiz’s determining variations in interaction data based on whether authorization for a second user has been provided by a first user in response to an alert generated after detecting a variation in the second user’s interaction teaches alerts generated during interaction processing by a processing entity (e.g., Mortiz’s system or its variation determination module 250). The examiner also notes that the requested activities by a user teach requests transmitted by a user, and that Mortiz’s requesting additional information from a user teaches requests submitted by an entity.  The examiner further notes that Mortiz’s first analyzing certain interaction data for a user before requesting for additional information from the user teaches the requests are generated during post-processing of interaction data. Therefore, Mortiz renders the above limitation obvious.)
 
the interaction data is tagged as being associated with potential misappropriation, (Mortiz, col. 19, ll. 6-9: “If the organization observes a web session that that has a very low probability of occurring based on past experience, the session could be flagged as abnormal.” Col. 19, ll. 29-33: “Identifying which behaviors or behavioral changes contributed most to labeling a web session as fraudulent may be useful, especially if a particular behavior is indicative of future attacks.” The examiner notes that fraud carries the definition of wrongful or criminal deception intended to result in financial or personal gain and hence teaches misappropriation, and that Mortiz’s flagging a session as abnormal (e.g., fraudulent) teaches tagging interaction data as being associated with potential misappropriation.)
 
the interaction data comprises information regarding past transactions, current transactions, and scheduled transactions associated with the user, and (Mortiz, col. 1, ll. 48-56: “In some embodiments, a method and system of user verification is described. A method may include observing behavioral characteristics of user interactions during a current session with a user through one of a plurality of channels; identifying, in real-time or near real-time, variations between the behavioral characteristics of the user interactions observed during the current session and a behavioral profile previously developed based on prior usage patterns of the user through the plurality of channels;” Col. 13, ll. 56-65: “In an example of across-channel behavioral characteristics, each time a user deposits money in the user's account at a specific ATM (first channel), within 20 minutes, the user checks her account online to ensure that the funds were deposited. In another example, if a user typically requests a password reset via an email, a password request via phone call may indicate fraud. This data is also useful for establishing what transaction cadence is normal for each user across all of the channels and entities related to a company or organization.”
The examiner notes that transaction carries the definition of “an exchange or interaction between people”. See Google’s English Dictionary provided by Oxford Languages.  The examiner notes that Motriz’s using current usage pattern(s) and prior usage pattern(s) respectively teaches that the interaction data comprises information regarding current transactions and information regarding past transactions. The examiner further notes that Mortiz’s teaching of a user’s checking the account online within a certain period of time after depositing money teaches a scheduled transaction (e.g., interaction between the user and the online entity within a certain time period).)
 
monitoring the data stream; (Mortiz, Col. 5, ll. 1-17: “Starting at step 801, behavior characteristics for a user are monitored. The behavior characteristics may include how the user manipulates and utilizes a computing device. For example, how the user moves the mouse while the user is reading a web page, whether the user scrolls a web page by using a scroll wheel or whether the user selects and drags a scroll bar. In another example, it may be monitored how quickly the user moves the computer mouse. In other examples, it may also be monitored what part/section/area of a button that a user hits when the user is selecting that button, how long the user holds the mouse button down, whether the mouse moves when the user holds the mouse button down, how quickly the user types, how often the user commits typos, which typos the user typically commits, how quickly the user types certain phrases and/or strings of characters, and/or any other computer utilization metrics as may be recognized by those skilled in the art.”)
 
extracting the interaction data associated with the user from the data stream; (Mortiz, Col. 11, ll. 23-27: “Information receiving/extracting module 235 receives, collects, and/or extracts information relating to the user, activity, and/or channel. The information may include behavioral characteristics of the user interactions during a current session with the user.”)
 
determining, using the data patterning component of the deep learning engine, a data pattern from the extracted interaction data, wherein the data pattern is output to the reasoning component of the deep learning engine; (Mortiz, Col. 1, ll. 49-55: “A method may include observing behavioral characteristics of user interactions during a current session with a user through one of a plurality of channels;” and “In some embodiments, the method further includes developing the behavioral profile by identifying typical usage patterns of behavior from historical usage data; calculating a distance between the behavioral characteristics of the current session and the behavioral profile”.  Col. 23, ll. 45-51: “Many different types of models or techniques may be used in creating the behavior profile for the user such as a Bayesian network, statistical-based anomaly detection techniques, one or more Markov models, knowledge-based techniques, neural networks, clustering and outlier detection, demographic analysis, genetic algorithms, or fuzzy logic techniques.”  
The examiner notes that any of the aforementioned models for creating Mortiz’s behavioral profile teaches a data patterning component, and that Mortiz’s identifying usage patterns of behavior characteristics of user interactions teaches determining a data pattern from the extracted interaction data.  The examiner further notes that Mortiz’s further calculating a distance between an identified pattern and an existing behavioral profile teaches outputting the data pattern to a reasoning component.)
 
analyzing, using the reasoning component, the data pattern by comparing the data pattern to predetermined rules and factual reference data; (Mortiz, Col. 2, ll. 4-12: “In some embodiments, the method further includes developing the behavioral profile by identifying typical usage patterns of behavior from historical usage data; calculating a distance between the behavioral characteristics of the current session and the behavioral profile; and validating the behavioral profile during the current session when the behavioral characteristics of the current session are within a predetermined distance from the typical usage patterns of the user”.  Col. 6: ll. 23-27: “As the user begins a new session interacting with the company (e.g., through a website, phone, or other channel), the interactions (or behaviors) are observed and constantly compared to normal patterns of interaction identified by the behavioral profile.”  
The examiner notes that the identified pattern is identified from observed behavioral characteristics and thus includes factual reference data.  The examiner further notes that Mortiz’s validating a behavioral profile based on a predetermined distance teaches a predetermined rule asserts that Mortiz teaches this claimed limitation.)
 
identifying an anomaly in the data pattern based on comparing the data pattern, wherein the anomaly is associated with potential misappropriation of user resources; (Mortiz, Col. 14, ll. 57-59: “Group comparisons may be used to detect irregular patterns of spending behavior by observing individuals that began to behave differently from their established pattern.” Col. 17, ll. 44-46: “For example, machine learning techniques can analyze the patterns of normal web behaviors for users to determine whether or not fraud has occurred.”  Col. 4, ll. 49-52: “a company may not be aware of a security attack that resulted in account takeover (“ATO”) fraud until an account owner reports it to the company.” 
The examiner notes that Mortiz’s irregular patterns teach an anomaly in a data pattern, that Mortiz’s detecting a fraud in the irregular pattern is to prevent the aforementioned account takeover (ATO) fraud and is thus associated with potential misappropriation of user resources, and that Mortiz’s group comparison between the aforementioned irregular patterns and existing patterns teaches the above limitation.)
 
in response to identifying the anomaly, generating a revised data pattern, wherein the revised data pattern is output to the data patterning component; (Motriz, Col. 6, ll. 22-23: “a behavioral profile can be created based on patterns of user behavior.” Col. 14, ll. 36-37: “the user's profile may be updated to include more specific user behaviors instead of demographic data”.  Col. 22, ll. 28-36: “Behavioral profile adaptation module 275 may also adapt the behavioral profile based on the behavioral characteristics that triggered the challenge level. Behavioral profile adaptation module 275 may adapt the behavioral profile of the user based on responses the user provides to response module 270 when responding to a challenge level. For example, if the user is asked to provide additional identifying information, the user's behavioral profile may be updated with the information.” 
The examiner notes that Mortiz teaches that a behavioral profile is created based on user behavior patterns, and that Mortiz’s updating a user profile to include specific user behaviors teaches generating a revised data pattern.  Therefore, the examiner asserts that Mortiz’s using the aforementioned updated behavioral profile in detecting anomaly teaches generating a revised data pattern that is outputted to the data patterning component.)
 
Mortiz does not appear to explicitly teach: 
the information comprises transaction amounts, payor and payee information, transaction dates and times, transaction locations, transaction frequencies, account usage, and system hardware information; 
confirming the revised data pattern using the data patterning component; 
determining, based on confirming the revised data pattern, that the revised data pattern constitutes misappropriation of resources associated with the user; 
determining, based on client loyalty data, a loyalty level associated with the user; and 
remedying, based on the loyalty level having a predetermined level and based on determining that the revised data pattern constitutes misappropriation, the resources back to the user.  
 
Dupont does, however, teach: 
confirming the revised data pattern using the data patterning component; (Dupont, ¶ [0343]: “The method is fully continuous, updating relevant periodic patterns [126] as new events [100] enter the system.” ¶ [0355]: “The periodic patterns detection component [405] operates on a set of clusters of events [100] forwarded by the continuous clustering component [412] described in this disclosure. It receives a set of deltas [See section below for a definition of deltas] and updates the periodic patterns [126] that have the elements of the dusters as their underlying events [100].” ¶ [1132]: “Confirms the anomaly [3305]: this validates that the anomaly [270] is indeed relevant and presents some risk”. 
The examiner notes that Dupont’s continuously, incrementally updating a pattern when an anomaly is detected as new data teaches a revised data pattern, and that Dupont’s validation process that determine whether the identified anomaly indeed presents some risk teaches confirming the revised data pattern.)
 
determining, based on confirming the revised data pattern, that the revised data pattern constitutes misappropriation of resources associated with the user; (Dupont, ¶ [0002]: “The present disclosure falls into the general area of anomaly detection, and more particularly, anomaly in human behavior analyzed from electronic data. It can be applied to a number of domain-specific scenarios such as compliance monitoring or risk management in high-risk domains such as investment banking or intelligence. It is also applicable to malicious insider detection in areas ranging from corporate theft to counter-intelligence or the broader intelligence community.” ¶ [1017]: “intuitively, in order to escape the detection capabilities of the present invention, an individual who wants to commit fraud would need not only to hide its own malicious actions so they do not appear suspicious with respect to his past behavior, but would also need to ensure that they do not appear suspicious in the light of other people's actions. The baseline values of similar subjects [272] represented as a peer group [3035] are computed as summaries of the behaviors of similar actors [220] or groups [225], for example by averaging each relevant (observed or derived) feature.”
The examiner first notes that fraud carries the definition of wrongful or criminal deception intended to result in financial or personal gain and thus teaches misappropriation of resources. The examiner thus notes that Dupont’s teaching of detecting and confirming corporate theft or a malicious individual’s commission of fraud teaches misappropriation of resources associated with the user. The examiner further notes that Dupont’s detecting and confirming anomalies (see citations and rationale, supra) pertaining to the aforementioned misappropriation of resources (e.g., malicious corporate theft or a malicious individual’s attempted fraud) based on a baseline (which is used in confirming the revised data pattern, supra) teaches the above limitation in its entirety.)
 
Mortiz and Dupont are analogous art because both pertain to detecting anomalies such as banking fraud by using clustering and classification techniques.  
It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to have modified Mortiz’s identifying misappropriation (Mortiz, Abstract) with Dupont’s confirming a revised data pattern and determining that the revised data pattern constitutes misappropriation of resources associated with a user (Dupont, supra). The modification provides the challenge where no normal behavior can be easily defined and provides a more exhaustive way to detect behavioral anomalies, especially in the presence of malicious activities such as corporate theft or fraud (Dupont, ¶ [1017]: “When the referential [3000] is a peer-group referential [3005], the target subject's [272] baseline value [3035] is compared to the baseline values of similar subjects [272] defined as a peer group [3030]. This is particularly useful in the cases where no normal behavior can be easily defined on the subject [272], but more generally it provides a much more exhaustive way to detect behavioral anomalies, especially in presence of malicious activities”.)
 
Mortiz modified by Dupont does not appear to explicitly teach: 
 
the information comprises transaction amounts, payor and payee information, transaction dates and times, transaction locations, transaction frequencies, account usage, and system hardware information; 
determining, based on client loyalty data, a loyalty level associated with the user; and 
remedying, based on the loyalty level having a predetermined level and based on determining that the revised data pattern constitutes misappropriation, the resources back to the user.  
 
Purves does, however, teach: 
the information comprises transaction amounts, payor and payee information, transaction dates and times, transaction locations, transaction frequencies, account usage, and system hardware information; (Purves, ¶ [0415 ]: “In one embodiment, the database component 4419 includes several tables 4419 a-q.” “A Ledgers table 4419 l may include fields such as, but not limited to: request_id, timestamp, deposit_amount, batch_id, transaction_id, clear_flag, deposit_account, transaction_summary, payor_name, payor_account, and/or the like.” “A Shop Sessions table 4419 i may include fields such as, but not limited to: user_id, session_id, alerts_URL, timestamp, expiry_lapse, merchant_id, store_id, device_type, device_ID, device_IP, device_MAC, device_browser, device_serial, device_ECID, device_model, device_OS, wallet_app_installed, total_cost, cart_ID_list, product_params_list, social_flag, social_message, social_networks_list, coupon_lists, accounts_list, CVV2_lists, charge_ratio_list, charge_priority_list, value_exchange_symbols_list, bill_address, ship_address, cloak_flag, pay_mode, alerts_rules_list, and/or the like.” ¶ [0309]: “For example, the list may be one that is curated by the user, merchants where the user most frequently shops or spends more than an x amount of sum or shopped for three consecutive months, and/or the like.”)
The examiner notes that Kalgi’s (1) deposit_amount teaches transaction amounts, (2) payor_name/payor_account teaches payor and payee information, (3) timestamp with associated transaction_id teaches transaction dates and times, (4) activity_location teaches transaction locations, (5) where a user most frequently shops teaches transaction frequencies, and (6) where a user has shopped for three consecutive months teaches account usage.  The examiner further notes that (6) Kalgi’s device related information (e.g., device_type, device_ID, device_IP, device_MAC, device_browser, device_serial, device_ECID, device_model, device_OS) teaches system hardware information.)
 
determining, based on client loyalty data, a loyalty level associated with the user; and (Purves, ¶ [0138]: “For example, in one implementation, the queried consumer loyalty profile 220 and/or the profile information provided to the merchant CSR 223, substantially in the form of XML-formatted data, is provided below:” ¶ [0139]: “<loyalty> <level> 10 </level>”.)
 
remedying, based on the loyalty level having a predetermined level and based on determining that the revised data pattern constitutes misappropriation, the resources back to the user.  (Purves, ¶ [0079]: “For example, WIVD may integrate with alert mechanisms (e.g., V.me wallet push systems, vMotify, etc.) for fraud preventions, and/or the like. As another example, WIVD may provide/integrate with merchant-specific loyalty programs (e.g., levels, points, notes, etc.), facilitate merchants to provide personal shopping assistance to VIP customers.” ¶ [0139]: “<loyalty> <level> 10 </level> <points> 5,000 </points>”. ¶ [0339]: “For example, the WIVD may detect an unusual and/or suspicious transaction. The WIVD may utilize the VerifyChat feature to communicate with the user, and verify the authenticity of the originator of the purchase transaction.” “In some implementations, the user may not have initiated the transaction, e.g., the transaction is fraudulent. In such implementations, the user may cancel the challenge. The WIVD may then cancel the transaction, and/or initiate fraud investigation procedures on behalf of the user.” ¶ [0351]: “For example, the pay gateway server may invoke components for fraud prevention, loyalty and/or rewards, and/or other services for which the user-merchant combination is authorized.” 
The examiner notes that (1) a fraudulent transaction teaches misappropriation of resources, (2) Purves’ detecting an unusual and/or suspicious transaction and subsequently verifying the transaction is indeed fraudulent teaches determining the revised data patter constitutes misappropriation, and (3) Purves’ canceling a fraudulent transaction on behalf of a user after the aforementioned determining that the revised data pattern constitutes misappropriation teaches remedying the resources back to the user based on determining that the revised data pattern constitutes misappropriation. The examiner also notes that (4) Purves’ provisioning its services (e.g., the aforementioned remedying the resources (e.g., the transaction amount that would have been forfeited had the cancellation not occurred) back to the user while invoking the loyalty service (which includes the loyalty level of a user) teaches remedying the resources back to the user is based on the loyalty level because Purves does provide another option for users to dispute a transaction (see e.g., ¶ [0349] and thus at least suggest the cancellation of transaction may be optional (e.g., linked to the loyalty level). Therefore, the examiner asserts that Purves teaches the above limitation in its entirety.)
 
Mortiz, Dupont, and Purves are analogous art because all three references pertain to detecting anomalies such as banking fraud by using clustering and classification techniques.  
It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to have modified Mortiz in view of Dupont to incorporate Purves’ remedying resources to a user based on the loyalty level of the user and determination that a behavior pattern constitutes misappropriation of the user’s resources (Purves, supra). The modification enables better fraud protection (e.g., better than requiring users dispute transactions) by automatically invoking service such as the loyalty service and remedy the stolen resources (e.g., by cancellation of fraudulent transactions) back to loyal users (e.g., VIP customers) (Purves, ¶ [0079]: “For example, WIVD may integrate with alert mechanisms (e.g., V.me wallet push systems, vNotify, etc.) for fraud preventions, and/or the like. As another example, WIVD may provide/integrate with merchant-specific loyalty programs (e.g., levels, points, notes, etc.), facilitate merchants to provide personal shopping assistance to VIP customers.”)
 
With respect to claim 14, it is substantially similar to claim 2 and is rejected in the same manner, the same art and reasoning applying. 
 
With respect to claim 15, it is substantially similar to claim 3 and is rejected in the same manner, the same art and reasoning applying. 
 
With respect to claim 16, it is substantially similar to claim 4 and is rejected in the same manner, the same art and reasoning applying. 
 
With respect to claim 18, it is substantially similar to claim 10 and is rejected in the same manner, the same art and reasoning applying. 
 
With respect to claim 19, it is substantially similar to claim 12 and is rejected in the same manner, the same art and reasoning applying. 
 
With respect to claim 20, Mortiz teaches: 
An artificial intelligence system leveraging deep learning technology for iterative data pattern processing, the artificial intelligence system comprising: a deep learning engine comprising a data patterning component and a reasoning component; and, (Mortiz, Col. 6, ll. 20-21: “Methods and systems for verifying a user proactively based on normal user patterns”. Col. 10, ll. 28-29: “information receiving/extracting module”; col. 8, ll. 50-53: “Based on the interaction generated during sessions with organization 145, behavior profiler 160 dynamically can generate a current usage pattern for the session as information becomes available.”; col. 17, l. 42 – col. 20, l. 44: “Machine learning techniques generally establish a model that analyzes patterns in data in order to classify an outcome.”  “(i) Bayesian Networks”; “(ii) Markov Models”; “(iii) Neural Networks”; “(iv) Fuzzy Logic Techniques”; “(v) Genetic Algorithms”; “(vi) Clustering and Outlier Detection”.  
The examiner notes that Mortiz’s “profiler” and/or “information receiving/extracting module” teaches a data patterning component, and that any of the aforementioned machine learning models in col. 17, l. 42 – col. 20, l. 44 teach a reasoning component.)
 
at least one memory device with computer-readable program code stored thereon; (Mortiz, Col. 9, ll. 42-53: “FIG. 2 is a block diagram illustrating components that can be included in a system such as behavior profiler 160. According to the embodiments shown in FIG. 2, memory 210, processor(s) 220, channel communication module 225, activity request receiver 230, information receiving/extracting module 235, behavioral biometrics module 240, behavioral profile generation module 245, variation determination module 250, distance threshold module 255, challenge level module 260, validation module 265, response module 270, behavioral profile adaptation module 275, compliance module 280, and Graphic User Interface (GUI) generation module 285.” Col. 10, ll. 23-24: “Memory 210 may be used to store instructions for running one or more applications or modules on processor(s) 220.”)
 
at least one communication device connected to a network; and (Mortiz, col. 9, 42-53 and col. 10, ll. 23-24, supra. The examiner notes that Mortiz’s channel communication module (225) for proactively verifying a user based on user normal patterns teaches at least one communication device connected to a network.)
 
at least one processing device, wherein the at least one processing device is configured to execute the computer-readable program code to: (Mortiz, col. 9, 42-53 and col. 10, ll. 23-24, supra. The examiner notes that Mortiz’s “system such as a behavior profiler 160” for proactively verifying a user based on user normal patterns teaches at least one processing device that is configured to executed the computer-readable code.)
 
receive, through channels, a data stream comprising interaction data, wherein: (Mortiz, col. 6, ll. 23-27: “As the user begins a new session interacting with the company (e.g., through a website, phone, or other channel), the interactions (or behaviors) are observed and constantly compared to normal patterns of interaction identified by the behavioral profile.” The examiner notes that Mortiz’s observing interactions with a company during a session through multiple channels (e.g., website, phone, or other channels) teaches that the interactions are received as a stream of data through multiple channels.)
 
the channels comprise alerts generated during interaction processing by a processing entity, requests transmitted by a user, and requests submitted by an entity during interaction post-processing, (Mortiz, col. 21, ll. 9-12: “Variation determination module 250 may further determine that the second user is authorized by the user by viewing a profile of the user or by other mechanisms (e.g., asking questions, alerting the user).” col. 21, ll. 19-26: “Variations in usage patterns from variation determination module 250 may be received into distance threshold module 255, which then calculates a distance of the current usage behavior from the behavioral profile. The threshold may be derived from compliance module 280, and/or from business rules, regulations, or other rules. The threshold may be based on the level of risk of requested activities in the session.” Col. 22, ll. 6-7: “Response module 270 can request additional identifying information from the user.”
The examiner notes that Mortiz’s determining variations in interaction data based on whether authorization for a second user has been provided by a first user in response to an alert generated after detecting a variation in the second user’s interaction teaches alerts generated during interaction processing by a processing entity (e.g., Mortiz’s system or its variation determination module 250). The examiner also notes that the requested activities by a user teach requests transmitted by a user, and that Mortiz’s requesting additional information from a user teaches requests submitted by an entity.  The examiner further notes that Mortiz’s first analyzing certain interaction data for a user before requesting for additional information from the user teaches the requests are generated during post-processing of interaction data. Therefore, Mortiz renders the above limitation obvious.)
 
the interaction data is tagged as being associated with potential misappropriation, (Mortiz, col. 19, ll. 6-9: “If the organization observes a web session that that has a very low probability of occurring based on past experience, the session could be flagged as abnormal.” Col. 19, ll. 29-33: “Identifying which behaviors or behavioral changes contributed most to labeling a web session as fraudulent may be useful, especially if a particular behavior is indicative of future attacks.” The examiner notes that fraud carries the definition of wrongful or criminal deception intended to result in financial or personal gain and hence teaches misappropriation, and that Mortiz’s flagging a session as abnormal (e.g., fraudulent) teaches tagging interaction data as being associated with potential misappropriation.)
 
the interaction data comprises information regarding past transactions, current transactions, and scheduled transactions associated with the user, and (Mortiz, col. 1, ll. 48-56: “In some embodiments, a method and system of user verification is described. A method may include observing behavioral characteristics of user interactions during a current session with a user through one of a plurality of channels; identifying, in real-time or near real-time, variations between the behavioral characteristics of the user interactions observed during the current session and a behavioral profile previously developed based on prior usage patterns of the user through the plurality of channels;” Col. 13, ll. 56-65: “In an example of across-channel behavioral characteristics, each time a user deposits money in the user's account at a specific ATM (first channel), within 20 minutes, the user checks her account online to ensure that the funds were deposited. In another example, if a user typically requests a password reset via an email, a password request via phone call may indicate fraud. This data is also useful for establishing what transaction cadence is normal for each user across all of the channels and entities related to a company or organization.”
The examiner notes that transaction carries the definition of “an exchange or interaction between people”. See Google’s English Dictionary provided by Oxford Languages.  The examiner notes that Motriz’s using current usage pattern(s) and prior usage pattern(s) respectively teaches that the interaction data comprises information regarding current transactions and information regarding past transactions. The examiner further notes that Mortiz’s teaching of a user’s checking the account online within a certain period of time after depositing money teaches a scheduled transaction (e.g., interaction between the user and the online entity within a certain time period).)
 
determine, using the data patterning component of the deep learning engine, a data pattern of the data stream; (Mortiz, Col. 1, ll. 49-55: “A method may include observing behavioral characteristics of user interactions during a current session with a user through one of a plurality of channels;” and “In some embodiments, the method further includes developing the behavioral profile by identifying typical usage patterns of behavior from historical usage data; calculating a distance between the behavioral characteristics of the current session and the behavioral profile”.  Col. 23, ll. 45-51: “Many different types of models or techniques may be used in creating the behavior profile for the user such as a Bayesian network, statistical-based anomaly detection techniques, one or more Markov models, knowledge-based techniques, neural networks, clustering and outlier detection, demographic analysis, genetic algorithms, or fuzzy logic techniques.”  
The examiner notes that any of the aforementioned models for creating Mortiz’s behavioral profile teaches a data patterning component, and that Mortiz’s identifying usage patterns of behavior characteristics of user interactions teaches determining a data pattern from the extracted interaction data.)
 
analyze, using the reasoning component, the data pattern by comparing the data pattern to predetermined rules and factual reference data; (Mortiz, Col. 2, ll. 4-12: “In some embodiments, the method further includes developing the behavioral profile by identifying typical usage patterns of behavior from historical usage data; calculating a distance between the behavioral characteristics of the current session and the behavioral profile; and validating the behavioral profile during the current session when the behavioral characteristics of the current session are within a predetermined distance from the typical usage patterns of the user”.  Col. 6: ll. 23-27: “As the user begins a new session interacting with the company (e.g., through a website, phone, or other channel), the interactions (or behaviors) are observed and constantly compared to normal patterns of interaction identified by the behavioral profile.”  The examiner notes that the identified pattern is identified from observed behavioral characteristics and thus includes factual reference data.  The examiner further notes that Mortiz’s validating a behavioral profile based on a predetermined distance teaches a predetermined rule asserts that Mortiz teaches this claimed limitation.)
 
iteratively revise characteristics of the data pattern using the data patterning component and the reasoning component, (Mortiz, (Col. 13, l. 66-col. 14, l. 8: “Demographic data may be used in establishing behavioral profiles for users with relatively little history and may be used to establish conditional thresholds. Organizations may not initially have access to the type of specific information related to a user to build a behavioral profile. In such situations, a behavioral profile may initially be generated using demographic data of others that are similar to the user on the basis that what constitutes ‘normal behavior’ for a user depends both on their own personal history as well as their life circumstances.” Col. 14, ll. 32-36: “In some embodiments, the behavioral profile is initially created using demographic data, but the behavioral profile is adapted by the behavioral profile adaptation module 275 after data collection through one or more sessions with the user.” 
The examiner notes that Mortiz’s using its “[m]any different types of models” to initially create a behavioral profile for a user and subsequently adapting this initially created behavioral profile with subsequently collected data from one or more sessions of user interaction teaches the above limitation.) 
 
wherein the at least one revised data pattern output from either one of the data patterning component and the reasoning component is subsequently input into the other; (Mortiz, Col. 19, ll. 51-56: “Hierarchical clustering methods offer n possible solutions for a data set with n objects. As such, these clustering procedures are time consuming. Moreover, in some embodiments, once the clusters are assigned, they cannot be amended. A useful alternative to hierarchical clustering techniques is the k-means approach.” Col. 19, l. 61-col. 20, l. 10: “1. Assignment step: Each observation is clustered to the nearest clusters mean”; and “2. Update step: New means for each cluster are calculated as the centers of the observations within the new clusters. The algorithm has converged with the assignments no longer change.” The examiner notes that Mortiz’s iteratively updating its user profile by repeatedly detecting new data patterns by its “information extracting module” and/or its “profiler” with newly added data objects and sending the new data patterns to its “many different models” for calculating the distances and revising the clustering means teaches this limitation.)
 
determine that an output of the data patterning component and an output of the reasoning component converge on a final data pattern; (Mortiz, Col. 19, ll. 51-57: “Hierarchical clustering methods offer n possible solutions for a data set with n objects. As such, these clustering procedures are time consuming. Moreover, in some embodiments, once the clusters are assigned, they cannot be amended. A useful alternative to hierarchical clustering techniques is the k-means approach. The most common k-means algorithm uses an iterative refinement technique.” “1. Assignment step: Each observation is clustered to the nearest clusters mean. 
    PNG
    media_image1.png
    200
    256
    media_image1.png
    Greyscale
where each observation, x_p, is assigned to exactly one cluster, S(t), even if it could be is assigned to two or more of them.  2. Update step: New means for each cluster are calculated as the centers of the observations within the new clusters. The algorithm has converged when the assignments no longer change. 
    PNG
    media_image2.png
    115
    295
    media_image2.png
    Greyscale
”.  
The examiner notes that Mortiz’s using an iterative refinement technique when adding newly collected data to create behavioral patterns and to revise a behavioral profile for a user by iteratively calculating new means for a cluster until its algorithm converges teaches the above limitation.)
 
in response to determining that the output of the data patterning component and the output of the reasoning component converge, confirm the final data pattern; (Motriz, Col. 19, ll. 51-57: “Hierarchical clustering methods offer n possible solutions for a data set with n objects. As such, these clustering procedures are time consuming. Moreover, in some embodiments, once the clusters are assigned, they cannot be amended. A useful alternative to hierarchical clustering techniques is the k-means approach”; and col. 19, l. 61-col. 20, l. 10: “1. Assignment step: Each observation is clustered to the nearest clusters mean”; and “2. Update step: New means for each cluster are calculated as the centers of the observations within the new clusters. The algorithm has converged with the assignments no longer change.” The examiner notes that Mortiz’s amending its clustering method by adopting the k-means approach that iteratively repeats the assignment step and the update step until its algorithm converges for an updated behavioral profile teaches the above limitation.)
 
Mortiz thus teaches iteratively revise characteristics of the data pattern using the data patterning component and the reasoning component but does not appear to explicitly teach: 
iteratively revise the data pattern to generate at least one revised data pattern using the data patterning component and the reasoning component,  
the information comprises transaction amounts, payor and payee information, transaction dates and times, transaction locations, transaction frequencies, account usage, and system hardware information; 
determine, based on confirming the final data pattern, that the final data pattern constitutes misappropriation of resources associated with the user;  
determine, based on client loyalty data, a loyalty level associated with the user; and  
remedy, based on the loyalty level having a predetermined level and based on determining that the final data pattern constitutes misappropriation, the resources back to the user. 
 
Dupont does, however, teach:
iteratively revise the data pattern to generate at least one revised data pattern using the data patterning component and the reasoning component, (¶ [0342]: “The method even finds the periodic patterns [126] that have changing frequency components over time.”  ¶ [0343]: “The method is fully continuous, updating relevant periodic patterns [126] as new events [100] enter the system.” ¶ [0355]: “The periodic patterns detection component [405] operates on a set of clusters of events [100] forwarded by the continuous clustering component [412] described in this disclosure. It receives a set of deltas [See section below for a definition of deltas] and updates the periodic patterns [126] that have the elements of the dusters as their underlying events [100].” “Incremental Aspect of the Process” in ¶¶ [0412]-[0424] further more details about updating a pattern. ¶ [1132]: “Confirms the anomaly [3305]: this validates that the anomaly [270] is indeed relevant and presents some risk”. 
The examiner notes that Dupont’s repeatedly, incrementally updating a pattern for anomaly detection as new data is captured teaches data patterning component that iteratively revises the data pattern to generate at least one revised data pattern that is then forwarded to a reasoning component (e.g., Dupont’s validation process) to determine whether the identified anomaly indeed presents some risk.  Therefore, the examiner asserts that Dupont updates a data pattern into a revised data pattern with its update process in response to the identification of an anomaly and thus teaches the above limitations.)
 
determine, based on confirming the final data pattern, that the final data pattern constitutes misappropriation of resources associated with the user; (Dupont, ¶ [0002]: “The present disclosure falls into the general area of anomaly detection, and more particularly, anomaly in human behavior analyzed from electronic data. It can be applied to a number of domain-specific scenarios such as compliance monitoring or risk management in high-risk domains such as investment banking or intelligence. It is also applicable to malicious insider detection in areas ranging from corporate theft to counter-intelligence or the broader intelligence community.” ¶ [1017]: “intuitively, in order to escape the detection capabilities of the present invention, an individual who wants to commit fraud would need not only to hide its own malicious actions so they do not appear suspicious with respect to his past behavior, but would also need to ensure that they do not appear suspicious in the light of other people's actions. The baseline values of similar subjects [272] represented as a peer group [3035] are computed as summaries of the behaviors of similar actors [220] or groups [225], for example by averaging each relevant (observed or derived) feature.”
The examiner first notes that fraud carries the definition of wrongful or criminal deception intended to result in financial or personal gain and thus teaches misappropriation of resources. The examiner thus notes that Dupont’s teaching of detecting and confirming corporate theft or a malicious individual’s commission of fraud teaches misappropriation of resources associated with the user. The examiner further notes that Dupont’s detecting and confirming anomalies (see citations and rationale, supra) pertaining to the aforementioned misappropriation of resources (e.g., malicious corporate theft or a malicious individual’s attempted fraud) based on a baseline (which is used in confirming the revised data pattern, supra) teaches the above limitation in its entirety.)
 
Mortiz and Dupont are analogous art because both pertain to detecting anomalies such as banking fraud by using clustering and classification techniques.  
It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to have modified Mortiz’s “deep learning technology for data pattern processing and identifying misappropriation” (Mortiz at Abstract) with Dupont’s iteratively revising a data pattern into a revised data pattern and determining a final pattern constitutes misappropriation of a user’s resources (Dupont, supra). The modification not only provides a robust method to accommodate incomplete or locally irregular data and/or localized changes or frequencies of events as they enter the system but also provides a much more exhaustive way to detect malicious activities and to protect a user from fraud (Dupont, ¶ [0344]: “The method is robust against incomplete or locally irregular data and localized changes of frequencies of the events [100].” ¶ [1017]: “When the referential [3000] is a peer-group referential [3 005], the target subject’s [272] baseline value [3 035] is compared to the baseline values of similar subjects [272] deﬁned as a peer group [3 03 0]. This is particularly useful in the cases where no normal behavior can be easily deﬁned on the subject [272], but more generally it provides a much more exhaustive way to detect behavioral anomalies, especially in presence of malicious activities”)
 
Mortiz modified by Dupont does not appear to explicitly teach: 
the information comprises transaction amounts, payor and payee information, transaction dates and times, transaction locations, transaction frequencies, account usage, and system hardware information; 
determine, based on client loyalty data, a loyalty level associated with the user; and  
remedy, based on the loyalty level having a predetermined level and based on determining that the final data pattern constitutes misappropriation, the resources back to the user. 
 
            Purves does, however, teach: 
the information comprises transaction amounts, payor and payee information, transaction dates and times, transaction locations, transaction frequencies, account usage, and system hardware information; (Purves, ¶ [0415 ]: “In one embodiment, the database component 4419 includes several tables 4419 a-q.” “A Ledgers table 4419 l may include fields such as, but not limited to: request_id, timestamp, deposit_amount, batch_id, transaction_id, clear_flag, deposit_account, transaction_summary, payor_name, payor_account, and/or the like.” “A Shop Sessions table 4419 i may include fields such as, but not limited to: user_id, session_id, alerts_URL, timestamp, expiry_lapse, merchant_id, store_id, device_type, device_ID, device_IP, device_MAC, device_browser, device_serial, device_ECID, device_model, device_OS, wallet_app_installed, total_cost, cart_ID_list, product_params_list, social_flag, social_message, social_networks_list, coupon_lists, accounts_list, CVV2_lists, charge_ratio_list, charge_priority_list, value_exchange_symbols_list, bill_address, ship_address, cloak_flag, pay_mode, alerts_rules_list, and/or the like.” ¶ [0309]: “For example, the list may be one that is curated by the user, merchants where the user most frequently shops or spends more than an x amount of sum or shopped for three consecutive months, and/or the like.”)
The examiner notes that Kalgi’s (1) deposit_amount teaches transaction amounts, (2) payor_name/payor_account teaches payor and payee information, (3) timestamp with associated transaction_id teaches transaction dates and times, (4) activity_location teaches transaction locations, (5) where a user most frequently shops teaches transaction frequencies, and (6) where a user has shopped for three consecutive months teaches account usage.  The examiner further notes that (6) Kalgi’s device related information (e.g., device_type, device_ID, device_IP, device_MAC, device_browser, device_serial, device_ECID, device_model, device_OS) teaches system hardware information.)
 
 
determine, based on client loyalty data, a loyalty level associated with the user; and (Purves, ¶ [0138]: “For example, in one implementation, the queried consumer loyalty profile 220 and/or the profile information provided to the merchant CSR 223, substantially in the form of XML-formatted data, is provided below:” ¶ [0139]: “<loyalty> <level> 10 </level>”.)
 
remedy, based on the loyalty level having a predetermined level and based on determining that the final data pattern constitutes misappropriation, the resources back to the user. (Purves, ¶ [0079]: “For example, WIVD may integrate with alert mechanisms (e.g., V.me wallet push systems, vMotify, etc.) for fraud preventions, and/or the like. As another example, WIVD may provide/integrate with merchant-specific loyalty programs (e.g., levels, points, notes, etc.), facilitate merchants to provide personal shopping assistance to VIP customers.” ¶ [0139]: “<loyalty> <level> 10 </level> <points> 5,000 </points>”. ¶ [0339]: “For example, the WIVD may detect an unusual and/or suspicious transaction. The WIVD may utilize the VerifyChat feature to communicate with the user, and verify the authenticity of the originator of the purchase transaction.” “In some implementations, the user may not have initiated the transaction, e.g., the transaction is fraudulent. In such implementations, the user may cancel the challenge. The WIVD may then cancel the transaction, and/or initiate fraud investigation procedures on behalf of the user.” ¶ [0351]: “For example, the pay gateway server may invoke components for fraud prevention, loyalty and/or rewards, and/or other services for which the user-merchant combination is authorized.” 
The examiner notes that (1) a fraudulent transaction teaches misappropriation of resources, (2) Purves’ detecting an unusual and/or suspicious transaction and subsequently verifying the transaction is indeed fraudulent teaches determining the revised data patter constitutes misappropriation, and (3) Purves’ canceling a fraudulent transaction on behalf of a user after the aforementioned determining that the revised data pattern constitutes misappropriation teaches remedying the resources back to the user based on determining that the revised data pattern constitutes misappropriation. The examiner also notes that (4) Purves’ provisioning its services (e.g., the aforementioned remedying the resources (e.g., the transaction amount that would have been forfeited had the cancellation not occurred) back to the user while invoking the loyalty service (which includes the loyalty level of a user) teaches remedying the resources back to the user is based on the loyalty level because Purves does provide another option for users to dispute a transaction (see e.g., ¶ [0349] and thus at least suggest the cancellation of transaction may be optional (e.g., linked to the loyalty level). Therefore, the examiner asserts that Purves teaches the above limitation in its entirety.)
 
Mortiz, Dupont, and Purves are analogous art because all three references pertain to detecting anomalies such as banking fraud by using clustering and classification techniques.  
It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to have modified Mortiz in view of Dupont to incorporate Purves’ remedying resources to a user based on the loyalty level of the user and determination that a behavior pattern constitutes misappropriation of the user’s resources (Purves, supra). The modification enables better fraud protection (e.g., better than requiring users dispute transactions) by automatically invoking service such as the loyalty service and remedy the stolen resources (e.g., by cancellation of fraudulent transactions) back to loyal users (e.g., VIP customers) (Purves, ¶ [0079]: “For example, WIVD may integrate with alert mechanisms (e.g., V.me wallet push systems, vNotify, etc.) for fraud preventions, and/or the like. As another example, WIVD may provide/integrate with merchant-specific loyalty programs (e.g., levels, points, notes, etc.), facilitate merchants to provide personal shopping assistance to VIP customers.”)
 
                     Claim(s) 7-8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mortiz et al. US9516035B1 issued on December 6, 2016 (hereinafter Mortiz) in view of Dupont et al. US PGPub 2014/0096249 published on November 20, 2008 (hereinafter Dupont) and Purves et al., USPGPub 20150073907 published on Mar. 12, 2015 (hereinafter Purves) and further in view of Friedlander et al. US PGPub 2008/0288430 published on November 20, 2008 (hereinafter Friedlander).
 
With respect to claim 7, Mortiz in view of Dupont and Purves teaches the artificial intelligence system of claim 3 but does not appear to explicitly teach: 
wherein the at least one processing device is further configured to terminate the iterative revision process in response to an output of the data patterning component and an output of the reasoning component not converging on a result.
 
Freidlander does, however, teach:
wherein the at least one processing device is further configured to terminate the iterative revision process in response to an output of the data patterning component and an output of the reasoning component not converging on a result.  (¶ [0177]: “The process of recursion proceeds until a threshold is met. In one example, a threshold is a probability of an inference. When the probability of an inference decreases below a particular number, the recursion is made to stop. In another example, a threshold is a number of recursions. Once the given number of recursions is met, the process of recursion stops. Other thresholds can also be used.”  
The examiner notes that Friedlander’s proceeding with its recursion until the probability of an iterative inference decreases below a threshold teaches converging on a result, and that Friedlander’s terminating it recursion process when a threshold number of recursions is met before the aforementioned inference probability decreases below its corresponding threshold teaches outputs that are not converging, at least not before the prescribed threshold number of recursions is met.)
 
Mortiz, Dupont, Purves, and Friedlander are analogous art because all three references pertain to detecting anomalies such as banking fraud by using clustering and classification techniques.  
It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to have modified Mortiz in view of Dupont and Purves to incorporate Friedlander’s terminating the iterative revision process in response to the output of the data patterning component and the output of the reasoning component not converging on a result (Friedlander, supra). The modification sets a practical limit on the number of iterations to terminate Friedlander’s iterative revision process (Friedlander, ¶ [0201]: “Additionally, after each recursion, the system determines whether the recursion is complete (step 2328). The process of recursion is complete when a threshold is met. In one example, a threshold is a probability of an inference. When the probability of an inference decreases below a particular number, the recursion is complete and is made to stop. In another example, a threshold is a number of recursions. Once the given number of recursions is met, the process of recursion stops.”).
 
With respect to claim 8, Mortiz in view of Dupont, Purves, and Friedlander teaches the artificial intelligence system of claim 7, and Friedlander further teaches: 
wherein the at least one processing device is further configured to terminate the iterative revision process after a predetermined number of cycles of the iterative revision process, wherein the output of the data patterning component and the output of the reasoning component do not converge during the predetermined number of cycles.  (Friedlander, [0177]: “The process of recursion proceeds until a threshold is met. In one example, a threshold is a probability of an inference. When the probability of an inference decreases below a particular number, the recursion is made to stop. In another example, a threshold is a number of recursions. Once the given number of recursions is met, the process of recursion stops. Other thresholds can also be used.”  
The examiner notes that Mortiz teaches an iterative process to train its data patterning component and its reasoning component based on whether their respective outputs converge.  See col. 20, ll. 36-39 and col. 21, ll. 17-19 in the cited basis for rejection of claim 6 above.  The examiner further notes that Friedlander’s threshold number of recursions teaches a predetermined number cycles of the iterative revision process, and that Friedlander’s terminating its recursion process while its inference probability has not yet decreased below a particular number teaches that the outputs do not converge.  Therefore, Mortiz, when modified by Friedlander (as well as Dupont and Purves), teaches this limitation.)
 
Mortiz, Dupont, Purves, and Friedlander are analogous art because all three references pertain to detecting anomalies such as banking fraud by using clustering and classification techniques.  
It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to have modified Mortiz in view of Dupont and Purves to incorporate Friedlander’s terminating the iterative revision process in response to the output of the data patterning component and the output of the reasoning component not converging on a result (Friedlander, supra). The modification sets a practical limit on the number of iterations to terminate Friedlander’s iterative revision process in the event that a convergence threshold is not yet met before the limit on the number of iterations has been reached (Friedlander, ¶ [0201]: “Additionally, after each recursion, the system determines whether the recursion is complete (step 2328). The process of recursion is complete when a threshold is met. In one example, a threshold is a probability of an inference. When the probability of an inference decreases below a particular number, the recursion is complete and is made to stop. In another example, a threshold is a number of recursions. Once the given number of recursions is met, the process of recursion stops.”).
 
With respect to claim 17, it is substantially similar to claim 8 and is rejected in the same manner, the same art and reasoning applying. 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.            Varghese et al., US20060282660A1 with publication date of Dec. 14, 2006 teaches systems and methods that verify each user's computer and location (“something you have”) along with behavioral usage patterns on a site to confirm identity (“something you are”) by using statistical analysis techniques, neural network techniques, etc. These verifications are added on top of existing enterprise requirements for login/password credentials (“something you know’). This offers the enterprise several strong additional layers of anti-fraud protection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH C. TZOU whose telephone number is (571)272-9852. The examiner can normally be reached Monday-Friday 6:00AM-5:00PM PST with alternative Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo can be reached on 571-272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.C.T./Examiner, Art Unit 2126                                                                                                                                                                                                        /ANN J LO/Supervisory Patent Examiner, Art Unit 2126